UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
DANIELLE DIGIACOMO, on behalf of
herself and all others similarly
situated
                         Plaintiff,             MEMORANDUM AND ORDER
                                                16-CV-1875 (KAM)(RER)

             -against-


MIDLAND CREDIT MANAGEMENT, INC.,
MIDLAND FUNDING, LLC, and ENCORE
CAPITAL GROUP, INC.,
                         Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
            On April 18, 2016, defendants Midland Credit

Management, Inc. (“MCM”); Midland Funding, LLC; and Encore

Capital Group, Inc., removed to federal court an action brought

by plaintiff Danielle DiGiacomo (“plaintiff” or “DiGiacomo”), in

which plaintiff had asserted claims under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. 1692 et seq. and

New York General Business Law § 349.       (ECF No. 1, Notice of

Removal.)    Plaintiff ultimately filed a second amended complaint

in federal court based solely on alleged violations of the

FDCPA. (ECF No. 37, Second Amended Complaint (“Sec. Am.

Compl.”).)    The defendants moved to dismiss the complaint for

failure to state a claim.      (ECF No. 38, Notice of Motion.)     The


                                       1
court referred the motion to dismiss to the Honorable Ramon E.

Reyes, United States Magistrate Judge, on October 12, 2018.

           Presently before the court is a report and

recommendation issued on February 22, 2019 by Judge Reyes,

recommending that the court grant the defendants’ motion to

dismiss.   (ECF No. 46, Report and Recommendation (“R&R”)).

Plaintiff timely objected to Judge Reyes’s R&R.    (ECF No. 48,

Plaintiff’s Objections to the Report and Recommendation of

Magistrate Judge Ramon E. Reyes (“R&R Objections”)).     The

defendants responded.   (ECF No. 49, Defendants’ Reply Memorandum

of Law to Plaintiff’s Objections.)    For the reasons set forth

below, the court adopts Judge Reyes’s R&R in part.

                            BACKGROUND
           On January 22, 2008, Midland Funding LLC, a Delaware

corporation, filed an application with New York state for

authorization to do business in New York as a foreign

corporation.   (ECF No. 37, Sec. Am. Compl. ¶ 43.)   The same day,

because another entity had registered the name “Midland

Funding,” Midland Funding, LLC registered the fictitious name

“Midland Funding of Delaware, LLC.”    (Id. ¶¶ 44-45.)   On

December 31, 2009, Midland Funding, LLC filed a lawsuit against

plaintiff in state court to recover a debt obligation.     (Id. ¶¶

35, 37.)   The case was captioned “Midland Funding LLC, DBA in

New York as Midland Funding of Delaware LLC vs. Digiacomo,

                                 2
Danielle.”    (ECF No. 39-3, Def. Mem. Ex. C, Case Detail at 2.)

On June 21, 2010, the clerk of court entered a judgment in favor

of “Midland Funding, LLC DBA in New York as Midland Funding of

Delaware LLC.”    (ECF No. 39-4, Def. Mem. Ex. D, Judgment at 2-

3.)

           On October 14, 2011, Midland Funding, LLC filed a

Certificate of Amendment with New York in which it withdrew its

registration of “Midland Funding of Delaware, LLC” as a

fictitious name; it would then be registered in New York solely

as “Midland Funding, LLC.”       (ECF No. 37, Sec. Am. Compl. ¶¶ 46-

48; ECF No. 39-5, Def. Mem. Ex. E, Certificate of Amendment at

2-3; see also ECF No. 39-2, Def. Mem. Ex. B, NYS Department of

State Entity Information at 3 (reflecting Midland Funding, LLC’s

name history in New York).)       On November 24, 2014, Midland

Funding, LLC caused an information subpoena to be issued to

plaintiff in the name of “Midland Funding, LLC, DBA in New York

as Midland Funding of Delaware, LLC through their attorneys,

Pressler & Pressler.” 1     (ECF No. 37, Sec. Am. Compl. ¶ 49.)



1 Plaintiff alleges in the Second Amended Complaint that the subpoena was
issued to her on November 24, 2014. (ECF No. 37, Sec. Am. Compl. ¶ 49.) She
indicates that a copy is attached to the complaint, but no copy was filed
with it. The defendants state that a subpoena was issued to Bank of America
on November 25, 2014. (ECF No. 39, at 7.) Defendants produced a copy of
this subpoena, which is addressed to Bank of America. (ECF No. 20-1,
Information Subpoena.) That subpoena was issued on behalf of “Midland
Funding LLC, DBA in New York as Midland Funding of Delaware, LLC.” (Id. at
2, 4.) The parties’ papers do not suggest that the discrepancy regarding the
identity of the entity to whom subpoena was issued is relevant for resolving
this matter.

                                     3
          In plaintiff’s original complaint, she alleged that

the defendants, despite filing a Certificate of Amendment,

“continued to prosecute the action against plaintiff in the name

of Midland Funding of Delaware, LLC,” which she claimed was a

false name that violated 15 U.S.C. § 1692e(14), which states, in

relevant part, that a debt collector’s use of a name other than

its “true name” is a violation of the FDCPA. (ECF No. 13,

Complaint ¶¶ 20-24.)   Plaintiff ultimately alleged in her second

amended complaint that “[b]y issuing an information subpoena in

the name of Midland Funding, LLC DBA in New York as Midland

Funding of Delaware, LLC, defendants used a name other than

their ‘true name’ in the information subpoena.”   (ECF No. 37,

Sec. Am. Compl. ¶ 51.)   Plaintiff argued that this violated §

1692e(14) and was a false/deceptive means of collecting a debt

in violation of § 1692e generally.   (Id. ¶¶ 54-55.)   Defendants

moved to dismiss for failure to state a claim and the court

referred the motion to Magistrate Judge Reyes.

                          LEGAL STANDARD
I.   Review of R&R
          A district court may refer a dispositive motion to a

magistrate judge for a report and recommendation.   See 28 U.S.C.

§ 636(b)(1).   When a magistrate judge issues a report and

recommendation, “any party may serve and file written

objections.”   Id.; accord Fed. R. Civ. P. 72(b) (“[A] party may


                                 4
serve and file specific written objections to the proposed

findings and recommendations.”).       The district court shall then

review the portions of the report and recommendation to which a

party has timely objected under a de novo review standard, and

“may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.”      Id.

However, “[g]eneral or conclusory objections, or objections

which merely recite the same arguments presented to the

magistrate judge, are reviewed for clear error.”      New York City

Dist. Council of Carpenters v. Allied Design & Constr., LLC, 335

F. Supp. 3d 349, 351 (E.D.N.Y. 2018) (citations omitted); see

also Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d

Cir. 2002) (“[M]erely referring the court to previously filed

papers or arguments does not constitute an adequate objection

under   . . . Fed. R. Civ. P. 72(b) . . . .”).     The court also

may adopt “those portions of a report and recommendation to

which no timely objections have been made, provided no clear

error is apparent from the face of the record.”      DiMartino v.

Berryhill, 327 F. Supp. 3d 533, 535 (E.D.N.Y. 2018).

                            DISCUSSION
           Judge Reyes recommended that the court dismiss this

action for failure to state a claim.      (ECF No. 46, R&R at 1.)

The R&R concluded that plaintiffs failed to establish that

defendant Encore is a “debt collector” under the FDCPA.      (Id. at

                                   5
3-4.)   The R&R also concluded that the plaintiff did not have a

viable FDCPA claim under 15 U.S.C. § 1692e because the

defendants’ alleged misrepresentation, using a false name, was

immaterial.   (Id. at 4-5.)   Having reviewed the R&R both for

clear error and de novo, the court finds no clear error, and

further finds on de novo review that the court should dismiss

the complaint.   As set forth below, the court adopts Judge

Reyes’s report and recommendation for substantially the same

reasons.   The court addresses plaintiffs’ objections below.

I.   Plaintiffs’ Objections
              A. Violation of 15 U.S.C. § 1692e

           Plaintiff objects on several grounds to the R&R’s

conclusion that the defendants’ alleged violation of 15 U.S.C. §

1692e was immaterial.   (ECF No. 48, R&R Objections at 10-14.)

Plaintiff argues that the R&R’s reasoning is incorrect to the

extent that Judge Reyes relied on plaintiff’s litigation history

with the defendants to evaluate the materiality of the use of a

false name in the subpoena.    Rather, plaintiff argues that

materiality is an objective standard based on the hypothetical

least sophisticated consumer.    (Id. at 11.)   Plaintiff also

argues that the FDCPA is a strict liability statute, and that

the R&R should therefore have concluded that the use of an

unregistered fictitious name was a per se violation of the




                                  6
statute.   (Id. at 12-13.)   The court considers and applies the

standard that should govern plaintiff’s objections below.

           “The use of any business, company, or organization

name other than the true name of the debt collector’s business,

company, or organization” is a violation of Section 1692e of the

FDCPA.   15 U.S.C. § 1692e(14).   The statute generally provides

that “[a] debt collector may not use any false, deceptive, or

misleading representation in connection with the collection of

any debt.”   15 U.S.C. § 1692e.

           “[W]hether a communication is false, deceptive, or

misleading . . . is determined from the perspective of the

objective least sophisticated consumer” and a communication “can

be deceptive if [it is] open to more than one reasonable

interpretation, at least one of which is inaccurate.”    Cohen v.

Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 85 (2d Cir. 2018)

(citation and internal quotations omitted).    This standard “pays

no attention to the circumstances of the particular debtor in

question . . . [and] the operative inquiry . . . is whether the

hypothetical least sophisticated consumer could reasonably

[mis]interpret the . . . [statement] . . . .”    Easterling v.

Collect, Inc., 692 F.3d 229, 234 (2d Cir. 2012).    The least

sophisticated consumer “lacks the sophistication of the average

consumer and may be naïve about the law, but is rational and

possesses a rudimentary amount of information about the world.”

                                  7
Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128,

135 (2d Cir. 2017) (citing Ellis v. Solomon & Solomon, P.C., 591

F.3d 130, 135 (2d Cir. 2010)).

            The focus of the objective least sophisticated

consumer standard “ensures the protection of all consumers, even

the naïve and the trusting, against deceptive debt collection

practices, and . . . protects debt collectors against liability

for bizarre or idiosyncratic interpretations of collection

notices.”    Clomon v. Jackson, 988 F.2d 1314, 1320 (2d Cir. 1993)

(emphasis added).

            The Second Circuit has required that “the least

sophisticated consumer standard encompasses a materiality

requirement; that is, statements must be materially false or

misleading to be actionable under the FDCPA.”    Cohen, 897 F.3d

at 85 (2d Cir. 2018).    “[C]ommunications . . . that could

mislead a putative-debtor as to the nature and legal status of

the underlying debt, or that could impede a consumer's ability

to respond to or dispute collection, violate the FDCPA.”

Gabriele v. Am. Home Mortg. Servicing, Inc., 503 F. App'x 89, 94

(2d Cir. 2012).    “By contrast, ‘mere technical falsehoods that

mislead no one’ are immaterial and consequently not actionable

under § 1692e.”    Cohen, 897 F.3d at 86.

            Plaintiff’s complaint does not allege sufficient facts

to establish that the defendants acted in a way that could

                                  8
mislead the least sophisticated consumer.    The inclusion of a

fictitious DBA name, previously used to obtain a judgment, in a

post-judgment information subpoena, alongside the current,

substantially similar registered business name, would not

confuse the least sophisticated consumer.    The acronym “DBA”

does not suggest that there are multiple companies to whom a

debt might be owed.    Rather, it suggests that there is one

entity, Midland Funding, LLC, that is known by two names, and

that that one entity is the sole debt collector.    See Suquilanda

v. Cohen & Slamowitz, LLP, No. 10 CIV. 5868, 2011 WL 4344044, at

*6 (S.D.N.Y. Sept. 8, 2011) (“Because the . . . Letter would not

confuse the least sophisticated consumer into believing that two

separate entities were attempting to collect her debt and the .

. . Letter included . . . the name under which it was licensed

to do business, plaintiff has not pled a cognizable violation of

section 1692e(14).”)    Even if the former fictitious name were

accepted to be false, its use in the post-judgment information

subpoena would not be a material falsehood because the least

sophisticated consumer would not be confused by its continued

inclusion with the registered name.    Although “formerly known

as” (“FKA”) might be a more appropriate acronym for describing

an entity with a changed business name, the use of DBA could

only be considered a “mere technical falsehood[] that mislead[s]

no one[.]”.

                                  9
           Plaintiff’s argument that the inclusion of a

substantially similar former name alongside a currently

registered name creates a false name or misleading statement is

unpersuasive.    “Although the FDCPA does not say ‘what a “true

name” is, its import is straightforward: A debt collector may

not lie about his institutional affiliation.’”           Sheriff v.

Gillie, 136 S. Ct. 1594, 1602 (2016) (citing Gillie v. Law

Office of Eric A. Jones, 785 F.3d 1091, 1115 (Sutton, J.,

dissenting)).    Moreover, the FTC’s interpretive guidance on

Section 1692e(14) supports the view that use of a name that

identifies the correct debt collector does not violate the

statute.   See FTC, Statements of General Policy or

Interpretation, Staff Commentary on the Fair Debt Collection

Practices Act, 53 Fed.Reg. 50,097, 50,107 (Dec. 13, 1988) (“A

debt collector may use a name that does not misrepresent his

identity or deceive the consumer.         Thus, a collector may use its

full business name [or] the name under which it usually

transacts business . . . .       When the collector uses multiple

names in its various affairs, it does not violate this

subsection if it consistently uses the same name when dealing

with a particular consumer.”). 2       Here, the plaintiff alleges that




2 “Although the FTC Staff Commentary is likely not entitled to Chevron
deference, we look to the FTC's informal opinions as persuasive authority.”
Vincent v. The Money Store, 736 F.3d 88, 101 n.12 (2d Cir. 2013).

                                     10
defendants consistently used the same name when dealing with

her.

           Because the court has determined that defendants’ use

of a former, unregistered name would not mislead the least

sophisticated consumer (or be a material falsehood), there was

no violation for which the defendants could be held strictly

liable.   “Debt collectors that violate the FDCPA are strictly

liable, meaning that ‘a consumer need not show intentional

conduct by the debt collector to be entitled to damages.’”

Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012)

(citing Russell v. Equifax A.R.S., 74 f.3d 30, 33 (2d Cir.

1996)).   “The FDCPA is a strict liability statute . . . and the

degree of a defendant’s culpability may only be considered in

computing damages[.]”   Bentley v. Great Lakes Collection Bureau,

6 F.3d 60, 63 (2d Cir. 1993) (citing Clomon v. Jackson, 988 F.2d

1314, 1320; 15 U.S.C. ¶ 1692k(b)).     In Bentley, the Second

Circuit disagreed with a district court’s finding that

inaccuracies in a collection letter were violations of the

FDCPA, but were non-actionable.    Id.   Here, defendants’ use of a

former name, even if inaccurate at the time the information

subpoena was issued, is not a violation of the FDCPA.     The

Second Circuit’s clarification in Cohen that statements must be

materially false or misleading to be actionable under the FDCPA



                                  11
confirms that a party is not strictly liable for minor,

technical errors.

            B. Encore’s Status as a Debt Collector

          Plaintiff disagrees with R&R’s conclusion that

defendant Encore is not a debt collector under the FDCPA.       (ECF

No. 48, R&R Objections at 9-10.)       Plaintiff argues that Judge

Reyes’s decision is premature on this ground, and she further

argues for the first time that the court should take judicial

notice of a consent order issued by the Consumer Financial

Protection Bureau (“CFPB”) in an administrative proceeding which

involved all the defendants named in this action.       (Id. at 9.)

Plaintiff claims that in the administrative proceeding, “it was

alleged that Encore dominated the existence of MCM and [Midland

Funding], such that they operated as a single entity.”       (Id.)

Plaintiff argues that she should be allowed to take discovery to

establish the purported relationship among the defendants.

(Id.)

          “A district court will ordinarily refuse to consider

new arguments, evidence, or law that could have been, but was

not, presented to the magistrate judge.”       Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013), aff'd,

578 F. App'x 51 (2d Cir. 2014).    “Absent a most compelling

reason, the submission of new evidence in conjunction with

objections to the Report and Recommendation should not be

                                  12
permitted.”   Hous. Works, Inc. v. Turner, 362 F. Supp. 2d 434,

438 (S.D.N.Y. 2005).

          Based on the record before him, Judge Reyes correctly

determined that plaintiff had not previously put forth any

factual allegations supporting a claim of Encore’s liability in

this case.    Plaintiff cannot now add facts not previously

alleged or raised in her opposition to the defendants’ motion in

a belated attempt to establish that Encore is a debt collector

under the FDCPA through reference to the consent order attached

to her objections.   (See ECF 48-1, R&R Objections Ex. 1, 2015-

CFPB-0022 Consent Order ¶ 20 (“[Encore Capital] is also a ‘debt

collector’ as defined in Section 803(6) of the FDCPA.”).)

          Plaintiff offers no explanation why she neglected to

allege facts regarding the CFPB consent order in her original

complaint, first amended complaint, second amended complaint, or

memorandum in opposition to defendants’ motion to dismiss.    The

court need not take judicial notice of the consent order in the

Consumer Financial Protection Board’s proceeding mentioning that

Encore is a debt collector.    But, even if the court considers

the CFPB consent order, the court notes that the consent order

does not determine that Encore is a debt collector because of

the activities of its wholly owned subsidiaries, MCM and Midland

Funding, LLC.   Regardless, because the plaintiff has not stated

a viable claim under Section 1692e by MCM or Midland Funding in

                                 13
this case, she cannot sustain a claim against Encore based on

the alleged actions of those entities.

                            CONCLUSION
           For the foregoing reasons, and upon both clear error

and de novo review, the court adopts Judge Reyes’s Report and

Recommendation for substantially the same reasons and dismisses

this action.   The Clerk of Court is respectfully directed to

enter judgment in favor of the defendants and close the case.

SO ORDERED.


Dated:    March 26, 2019
          Brooklyn, New York


                                     _________/s/ _   ____________
                                     HON. KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                14
